
	
		II
		111th CONGRESS
		1st Session
		S. 922
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2009
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  term 5-year property.
	
	
		1.5-year accelerated
			 depreciation period for equipment which produces electricity from marine
			 renewables
			(a)In
			 generalSubclause (III) of
			 section 168(e)(3)(B)(vi) of the Internal Revenue Code of 1986 is amended to
			 read as follows:
				
					(III)is described in section 45(d)(11) (without
				regard to any placed in service date) and converts marine and hydrokinetic
				renewable energy (as defined in section 45(c)(10)) into useable energy,
				and
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
